Citation Nr: 1735862	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  08-21 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to October 1987.  He also served in the U.S. Army Reserve until 2011 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran requested a Travel Board hearing before a Veterans Law Judge, but withdrew his request for a hearing in a written correspondence dated in November 2008.  As the Veteran withdrew his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C F R § 20 704 (e) (2009).

This case has a long procedural history.  The Veteran's appeal of his claim for service connection for a bilateral elbow disability was remanded by the Board for additional development in March 2010, November 2012, and December 2014.  When the claim returned before the Board in August 2016, the Board denied the claim.  

In April 2017, the Veteran appealed the Board's denial of the bilateral elbow disability claim to the United States Court of Appeals for Veterans Claims (Court).  A June 2017 Joint Motion for Remand (JMR) filed by the parties requested the Court vacate the Board's denial of the bilateral elbow disability claim.  The Court issued an Order granting the JMR in June 2017.  

The bilateral elbow disability claim is now returned before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that pursuant to the Court's Order granting the parties' JMR, remand is warranted for further development.  

The parties agreed in the June 2017 JMR that the Board erred in its August 2016 decision by not ensuring that VA had adequately complied with its duty to assist to seek and obtain all relevant records.  The parties stated:

Here, the parties agree that VA did not make sufficient efforts to obtain Appellant's U.S. Army Reserves service treatment records, to the extent they exist.  Rather, the record contains an email string indicating the VA Records Management Center (RMC) was contacted in February 2013, and in March 2013, RMC noted "no record at RMC."  [R. at 1313].  It does not appear any other efforts were made to obtain service treatment records for Appellant's period of service in the U.S. Army Reserves.  There is no indication NPRC was contacted for anything beyond personnel records (which were obtained and associated with the claims file) or the headquarters of Appellant's former Army Reserve.

June 2017 JMR at page 3.  

As discussed in the JMR, VA did not make sufficient efforts to obtain the Veteran's U.S. Army Reserves service treatment records to the extent that they exist.  See 38 C.F.R. § 3.159(c)(2).  Given such, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the headquarters of the Veteran's former Army Reserve unit at Fort Jackson, South Carolina, the National Personnel Records Center (NPRC), and any other appropriate government records depository, and obtain the Veteran's military personnel file and service treatment records for his period of service with the U.S. Army Reserve, which is believed to have ended in approximately August 2010.  Any failed attempts in this regard should be documented in the claims folder.  The Veteran should also be notified.  Then verify the Veteran's periods of ACDUTRA and INACDUTRA and whether any elbow complaints or treatments occurred during such verified periods.

2. Associate with the record any VA records not already of record pertaining to treatment of the Veteran that are relevant to the Veteran's bilateral elbow disability claim.

3. After steps 1 and 2 are completed, schedule the Veteran for a VA examination to assist in determining the nature and etiology of the bilateral elbow disability and its relationship, if any, to his service.  The examiner should respond to the following:

a) Please identify any disability of either the right or left elbow.

b) For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's periods of active duty service, or is any such disability otherwise related to such periods of service, or is any such disability related to an injury during a verified period of ACDUTRA or INACDUTRA.

The record should be made available to the examiner. A rationale for all opinions should be provided.  If the examiner s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




